                  Case 4:21-cv-00913-YGR Document 30 Filed 04/06/21 Page 1 of 4




 1   MAYER BROWN
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, CA 90071-1503
     Telephone:    (213) 229-9500
 5   Facsimile:    (213) 625-0248

 6   [Additional Attorneys on Signature Page]

 7   Attorneys for Defendants
     PLUM, PBC and PLUM, INC.
 8

 9                                   UNITED STATES DISTRICT COURT

10                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11
     Ludmila Gulkarov, Janine Torrence, Kelly         Case No. 4:21-cv-00193-YGR
12   McKeon and Josh Crawford, individually and
     on behalf of all others similarly situated,      Honorable Yvonne Gonzalez Rogers
13
                            Plaintiff,                DEFENDANTS’ OBJECTION AND
14                                                    RESPONSE TO PLAINTIFFS’
                 v.                                   CONSOLIDATION STIPULATION
15                                                    (ECF NO. 29)
     PLUM, PBC, and Plum, Inc., Delaware
16   corporations,                                    Complaint Filed: March 5, 2021
17                          Defendants.

18

19

20

21

22

23

24

25

26

27

28
                                                   DEFENDANT’S OBJECTION & RESPPONSE TO ECF. NO. 29
                                                                         CASE NO. 4:21-CV-00193-YGR
     740860457
                 Case 4:21-cv-00913-YGR Document 30 Filed 04/06/21 Page 2 of 4




 1                              DEFENDANT’S OBJECTION AND RESPONSE

 2           Defendants Plum, PBC and Plum, Inc. (collectively “Plum”) hereby object and respond to

 3   plaintiffs’ Stipulation and [proposed] Order to Consolidate Actions under Fed. R. Civ. P. 42(a) (ECF No.

 4   29) (hereinafter “ECF No. 29”).

 5           Though styled as a stipulation, ECF No. 29 is not signed by all parties. Plum is not a signatory.

 6   And, as to Pereira v. Campbell Soup Co., No. 4:21cv1767 (N.D. Cal.), one of the four actions subject to

 7   the consolidation request in ECF No. 29, neither Plum nor Plum’s parent Campbell Soup Company (both

 8   defendants in that case) are signatories. Accordingly, Plum objects to ECF No. 29 being styled as a

 9   stipulation. Civil L.R. 7-12 (“Every stipulation requesting judicial action must be in writing signed by all

10   affected parties or their counsel.”) (emphasis added); see also, e.g., In re Hatfield, 2009 WL 7751435, *3

11   (9th Cir. B.A.P. Mar. 17, 2009) (“judge refused to sign the . . . Stipulation because not all parties were

12   signatories”). ECF No. 29 is, and should be treated as, a request for an order on contested matters.1

13           To be sure (and as plaintiffs correctly point out (at ECF No. 29-1, ¶ 2)), Plum does not oppose a

14   single complaint consolidating all consumer class actions pending in the Northern District of California

15   that allege false advertising of Plum baby food relating to heavy metals, including the four cases

16   referenced in ECF No. 29.

17           Plum opposes, however, the additional relief sought by plaintiffs, including:

18                1. Setting up procedures outside the Court’s already existing rules to consolidate pending and

19                   as-of-yet filed cases (ECF No. 29, ¶¶ 1, 4);

20                2. Changing the name of the consolidated action to In re Plum Baby Food Litigation (ECF

21                   No. 29, ¶ 2);

22                3. Setting up master and individual dockets (ECF No. 29, ¶ 3); and

23                4. Setting up proceedings for plaintiffs’ counsel leadership structure (ECF No. 29, ¶ 3).

24           For several reasons, this additional mini-MDL-type relief sought by plaintiffs is inappropriate and

25   premature. First, the existing rules and standard procedures governing related cases, consolidation and the

26   1
       Notably, ECF No. 29 also does not include a signature from the plaintiff’s counsel in (or even
27   reference) David v. Plum, PBC, No. 3:21cv2059 (N.D. Cal. filed Mar. 24, 2021; assigned to Magistrate
     Judge Alex G. Tse), but that case is pending in this Court and, as written, ECF No. 29 could certainly
28   impact that case.
                                                          1
                                                         DEFENDANT’S OBJECTION & RESPONSE TO ECF. NO. 29
                                                                              CASE NO. 4:21-CV-00193-YGR
     740860457
                 Case 4:21-cv-00913-YGR Document 30 Filed 04/06/21 Page 3 of 4




 1   filing of consolidated complaints are entirely sufficient to bring together the four cases without the need

 2   for the additional relief sought now, as proceedings in this case amply demonstrate. See, e.g., ECF Nos.

 3   10 (related case and consolidation administrative motion), 13 (order relating cases); 14 (order

 4   consolidating cases); 15 (consolidated complaint filed); 16 (request to administratively close McKeon);

 5   17 (related case administrative motion); 22 (order relating cases); 24 (related case administrative motion);

 6   27 (order relating cases).

 7           Second, there are currently seven other pending consumer class actions against Plum (and/or

 8   Campbell Soup) pending in other courts and making the same false advertising allegations relating to

 9   heavy metals in Plum baby food.2 Third, both Plum and Campbell Soup are Delaware corporations with

10   their principle places of business in New Jersey,3 and three of the other pending consumer class actions

11   against Plum/Campbell Soup are pending in the District of New Jersey (see n.2, supra). It is

12   Plum/Campbell Soup’s position that – based on jurisdictional and efficiency issues – all of the consumer

13   class actions pending against Plum/Campbell Soup, including those pending in this Court, should

14   ultimately be consolidated in a single complaint in the District of New Jersey. Fourth, there is a pending

15   petition before the Judicial Panel on Multidistrict Litigation to consolidate more than seventy consumer

16   class actions against the baby food industry. See MDL No. 2997 (JPML).4

17

18

19

20

21

22   2
       See Smid v. Campbell Soup Co., Plum, PBC, No. 1:21cv2417 (D.N.J. filed Feb. 11, 2021); Walls v.
     Plum, PBC, et al., No. 1:21cv870 (E.D.N.Y. filed Feb. 17, 2021); Johnson v. Campbell Soup Co., et al.,
23   No. 2:21cv2096 (D. Kan. filed Feb. 19, 2021); Chase v. Campbell Soup. Co., Plum PBC, No.
     1:21cv4650 (D.N.J. filed Mar. 10, 2021); Baccari v. Campbell Soup Co., Plum, PBC, No. 1:21cv4749
24   (D.N.J. filed Mar. 10, 2021); David v. Plum, PBC, No. 3:21cv2059 (N.D. Cal. filed Mar. 24, 2021);
     Moore v. Plum, Inc., No. 37-2021-00014695-CU-MC-CTL (San Diego Superior Ct. filed April 5, 2021).
25   3
       Campbell Soup recently announced that it is selling Plum, PBC to Sun-Maid Growers of California,
     with an expected closing date later this Spring.
26   4
       The MDL petition was filed by plaintiffs’ counsel in one of the more than 70 consumer class actions
27   filed. While Plum/Campbell Soup does not believe an MDL is warranted or appropriate, the important
     point for present purposes is that plaintiffs’ current request for additional conditions should be
28   considered, and denied, in light of the pending MDL petition.
                                                            2
                                                         DEFENDANT’S OBJECTION & RESPONSE TO ECF. NO. 29
                                                                              CASE NO. 4:21-CV-00193-YGR
     740860457
                 Case 4:21-cv-00913-YGR Document 30 Filed 04/06/21 Page 4 of 4




 1                                                CONCLUSION

 2           For the foregoing reasons, Plum asks the Court to consolidate the four actions referenced in ECF

 3   No. 29 and order a singled consolidated complaint, but not grant the further relief sought by plaintiffs.

 4           Respectfully submitted.

 5
     Dated: April 6, 2021                                     MAYER BROWN LLP
 6                                                            Dale J. Giali
                                                              Keri E. Borders
 7
                                                              DECHERT LLP
 8                                                            Hope Friewald
                                                              Mark Cheffo
 9                                                            Christina Sarchio
10
                                                              by: /s/ Keri E. Borders
11                                                                  Keri E. Borders
12                                                            Attorneys for Defendants
                                                              PLUM, PBC and PLUM, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                                                         DEFENDANT’S OBJECTION & RESPONSE TO ECF. NO. 29
                                                                              CASE NO. 4:21-CV-00193-YGR
     740860457
